DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Election/Restrictions
Claim 1 is directed to a process of forming a peptized alumina.  Claims 22-48 directed to the process of forming a fluidized catalyst having the subcombination of process of forming a peptized alumina, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/13/2019 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Melick on 08/05/2021.
The application has been amended as follows: 
In the claims:
Claim 1, line 2, before “boehmite”, --porous-- has been inserted; 
Claim 1, line 4, after “particulate”, --having liquid content below the incipient wetness point and -- has been inserted. 
Claim 5 is rejoined and allowed. 
Claim 22, line 2, before “boehmite”, --porous-- has been inserted; 
Claim 22, line 2, before “pseudoboehmite”, --porous-- has been inserted; 

Claim 22, line 5, after “particulate”, --having liquid content below the incipient wetness point and -- has been inserted. 
Claim 22, line 5, after “65wt%; ”, --wherein an amount of the aqueous acid solution is less than the alumina incipient wetness pore volume-- has been inserted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the applied closest prior art Shu (US2013/0005565), and Cheng (US4705767) alone or in combination does not teach using acid amount being less than the porous alumina’s incipient wetness pore volume.  Updated searches have not provided any other better references teaching such limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example, Harris to US2003/0136707 teaches finely divided boehmite alumina peptized with formic acid at pH 2.7 to 3.2 is slurried in water and is added separately to the aqueous slurry of hydrous kaolin and binder. Thus, the hydrous .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JUN LI/           Primary Examiner, Art Unit 1796